Citation Nr: 1513989	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-00 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for right shoulder disability.

3.  Entitlement to service connection for urinary tract infection.

4.  Entitlement to service connection for pelvic infection.

5.  Entitlement to service connection for uterine fibroids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1988 to October 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In February 2013 the Veteran submitted additional evidence with a waiver of RO initial consideration.  

The issue of entitlement to service connection for uterine fibroids is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic low back disability was not manifested in service; arthritis of the back was not manifested within the first postservice year; and the preponderance of the evidence is against finding that a low back disability is related to the Veteran's service.

2.  A chronic right shoulder disability was not manifested in service; and the preponderance of the evidence is against finding that a right shoulder disability is related to the Veteran's service.

3.  A chronic urinary tract disability was not manifested in service, any urinary tract infection shown in service was acute and transitory and resolved without residual disability, and any current urinary tract infection is not shown to be related to service.  

4.  The Veteran is not shown to currently have a pelvic infection.


CONCLUSIONS OF LAW


1.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1110 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  Service connection for urinary tract infection is not warranted.  38 U.S.C.A. §§ 1110 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  Service connection for a pelvic infection is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence in February 2011, VA notified the Veteran of the information needed to substantiate and complete her claims, to include notice of the information that she was responsible for providing and the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  She has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs), and VA and private treatment records have been secured.  She was afforded VA examinations in May and October 2011.  The Board finds the VA examinations to be adequate to adjudicate the claims; the reports of examinations note necessary findings, and the examiners expressed familiarity with the record/the Veteran's medical history and provided rationale for all opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In February 2015 the Veteran submitted a VA Form 21-0960K-2 (Gynecological Conditions Disability Benefits Questionnaire) with a waiver of RO initial consideration.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).





	(CONTINUED ON NEXT PAGE)
Factual Background and Analysis

Low back and right shoulder disabilities

The Veteran contends that her current claimed low back and right shoulder disabilities are the result of engaging in physical fitness training in service.  STRs show that in June 1992 the Veteran reported having low back and shoulder pain.  Specifically, she stated she was "under a lot of stress and now it is working down to lower back.  No known injury."  The assessment was muscle tension/stress.  She was given a muscle relaxer, it was recommended that she walk one hour per day, and she was asked to follow-up in two weeks.  On May 1993 periodic Report of Medical Examination her spine and other musculoskeletal was normal on clinical evaluation.  She reported she had not had recurrent back pain or painful or trick shoulder.  On July 1996 medical examination at separation, the Veteran reported she did not have recurrent back pain, arthritis, or painful or trick shoulder.  On clinical evaluation her spine and other musculoskeletal were normal.

In a postservice, November 2006 private examination report (annual physical), evaluation of the spine was unremarkable.  Examination revealed there was full range of motion without pain.  

On May 2011 VA examination, the Veteran reported low back pain that was intermittent and usually noted with increased activity the previous day.  She had no incapacitating episodes in the past 12 months.  She had been taking over-the-counter medications.  She had not seen any physicians, had physical therapy or treatment for her low back pain since she got out of the service.  The diagnosis was low back strain.  The examiner opined that the Veteran's low back strain is less likely to be related to back pain noted in service.  

The Veteran reported she had intermittent right shoulder pain with certain ranges of motion.  She was diagnosed with right shoulder tendinitis.  The examiner opined that her right shoulder tendinitis is less likely to be related to shoulder pain noted in service.  

In her rationale for the opinions, the examiner noted that when the Veteran was seen for low back and shoulder pain in service, it was noted that she was under a lot of stress and muscular strain was noted at that time.  There was no evidence of radiculopathy or continued treatment for her low back condition.  Since separation from service she has not been treated nor has she seen anyone for the claimed low back and shoulder disabilities.  The muscular pain she experienced while in service was self-limiting; and with the lack of continuity of treatment, it is less likely that her low back and right shoulder disabilities are related to her service.  She has acute tendinitis of the right shoulder, which is an acute condition.  

In a June 2011 VA primary care provider telephone note, D.A.S., a registered nurse practitioner, Lovell Federal Health Care Center (a shared health care facility between VA and the Department of Defense (Navy)) informed the Veteran that x-rays of her lumbar spine showed degenerative changes.  It was noted that the Veteran has a history of low back pain in the military for which she has a claim pending and that this may be an exacerbation of that previous problem.  

On September 2011 the Veteran was seen by D.A.S. and reported having some serious pain in her neck and shoulder for the past three days.  The Veteran reported that it feels like she sprained her neck.  The pain traveled down the shoulder and in her bottom jaw and ear areas.  The Veteran asked D.A.S. to prescribe a muscle relaxer.  

In the November 2011 notice of disagreement, the Veteran noted that she acquired a back injury while participating in a training exercise while on active duty in June 1992 - 1993 and since that time her back has not been the same; over the years, the pain has progressively worsened.  She stated that during the in-service training exercise, the pain became so severe that she had to go to emergency sick call.  Currently, her low back pain increases with daily activities.  She has used over-the-counter medication to ease the pain.  In addition, she noted that her right shoulder pain is a result of over extending herself during a physical fitness training exercise in service.  She noted that her right shoulder was injured (muscle spasm and sprain) during physical training and she was rushed to sick call.  She stated she has never been able to recover.  On a daily basis she has to be careful fixing her hair and dressing.  She has tenderness and stiffness in the right shoulder for which she takes a muscle relaxer to ease the pain.  

It is not in dispute that the Veteran has been diagnosed with low back strain and right shoulder tendonitis, as such were diagnosed on May 2011 VA examination.  It is also not in dispute that she was seen for back and shoulder complaints during service.  What she must still show to establish service connection for a low back and right shoulder disability is evidence that her low back and right shoulder disabilities are related to her service/complaints therein.

To the extent that the Veteran alleges her low back and right shoulder disabilities were incurred in service and has persisted since, the Board finds that the evidence does not support such allegations.  STRs show that during service she was seen for low back and shoulder pain that resolved; on July 1996 service separation examination, clinical evaluation of the Veteran's spine and other musculoskeletal was normal and she denied recurrent back pain, arthritis, or painful or trick shoulder.  Postservice, the record is void of any mention (complaints, treatment or diagnosis) of a low back disability until 2006.  A November 2006 private examination report revealed no abnormalities of the spine and was silent for any complaints, findings, or diagnoses related to a right shoulder disability.  The first postservice notation of a right shoulder disability was in the May 2011 VA examination report.  These lengthy intervals between service and the initial postservice notation of low back and right shoulder disabilities is of itself a factor weighing against a finding of service connection.  In light of the foregoing, the Board finds that service connection for low back and right shoulder disabilities on the basis that they began in service and persisted is not warranted.  The record does not show, and the Veteran has not alleged, that arthritis of the lumbar spine was manifested in the first postservice year; therefore, presumptive service connection (for arthritis of the spine as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted. 

Hence, to establish service connection for low back and right shoulder disabilities, the Veteran must present competent evidence relating such disabilities to her service/injuries therein.  See 38 C.F.R. § 3.303.  Whether there is a nexus between current low back and right shoulder disabilities and service/injuries therein (in the absence of continuity of symptoms), is a medical question, and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The competent evidence of record that directly addresses whether the Veteran's low back and right shoulder disabilities are related to service/injuries therein, is against her claims.  The Board finds that the May 2011 VA examiner's opinions are probative evidence in the matters.  Essentially, these opinions are to the effect that the Veteran's low back and right shoulder complaints in service (muscle tension/stress) resolved without residual pathology, and that any current disability was not incurred in or aggravated by her service.  Furthermore, it was noted that the Veteran currently has acute tendonitis of the right shoulder, which is an acute condition.  The May 2011 VA opinions reflect familiarity with the entire factual record and include detailed rationale with citation to supporting factual data Because there is no competent evidence to the contrary, the Board finds these opinions persuasive. 

The Board acknowledges the VA primary care telephone encounter note of record, wherein D.A.S. noted, in essence, that the Veteran's complaints of low back pain and degenerative changes of the low back shown on x-ray findings may be an exacerbation of the Veteran's low back complaints in the military.  The Board finds this statement lacks probative value; it is not supported by any rationale; nor is it based on a review of the record; and, the medical care provider's use of "may" denotes uncertainty in determining an etiology of the Veteran's low back disability.  In that regard, it is noted that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102.  While an absolutely certain determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology, a doctor's opinion phrased in terms tantamount to "may" be related is an insufficient basis for an award of service connection because this is, for all intents and purposes, just like saying the condition in question just as well "may or may not" be related to service.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Thus, on the critical question of the relationship, if any, of the Veteran's low back disability to her active duty service, such statement lacks probative value.

To the extent the Veteran attempts to support her claims by her more recent accounts of continuous back and right shoulder pain and the effects on daily activities, and overall lessened quality of life (see November 2011 notice of disagreement; see also January 2013 VA Form 9), the Board finds such accounts to be self-serving, inconsistent with the contemporaneous clinical data (outlined above), and not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Furthermore, the Veteran is a layperson, has not alleged that she has any medical expertise, nor cites to supporting medical opinion/or textual evidence; therefore, her own opinion in this matter is not competent evidence.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's current low back and right shoulder disabilities are related to her service.  Accordingly, the appeal in these matters must be denied.

Urinary tract infection

On July 1987 service enlistment examination, the Veteran noted she was in excellent health.  She denied having frequent or painful urination and her genitourinary system was normal on clinical evaluation.  An August 1991 STR shows the Veteran was diagnosed with and treated for a urinary tract infection; even though her urine analysis (laboratory test) was negative at that time.  A November 1992 STR noted complaints and an assessment of urinary frequency.  On May 1993 periodic Report of Medical Examination the Veteran's genitourinary system was normal on clinical evaluation.  She reported she had not had frequent or painful urination.  In February 1994 the Veteran had complaints regarding the pelvic area but denied any urinary symptom or problem.  On July 1996 medical examination at separation, the Veteran reported she did not have frequent or painful urination, or blood, sugar or albumin in urine.  On clinical evaluation her genitourinary system was normal.

In December 2007 the Veteran saw her private physician, Dr. J.S., for an annual physical and pap smear.  It was noted that she complained of dysuria during urination; she had been treated for a urinary tract infection one year prior.  The assessment was urinary tract infection.  On May 2010 private annual physical, the assessment, in pertinent part, was dysuria.

On October 2011 VA examination, the examiner noted that the Veteran was vague when asked to describe symptoms of urinary tract infection.  She proceeded to discuss abdominal cramping and stated that her "GYN" problem caused her urinary tract infection.  She was not clear about how often she had been diagnosed or treated for urinary tract infection, but admitted that she had not had treatment or symptoms for at least 2 years.  Review of VA laboratory data revealed no evidence of urinary tract infection in 2003, November 2010 or May 2011.  She did not describe symptoms of urinary tract infection, but only reported symptoms of abdominal cramping.  The examiner noted that laboratory test results are the basis of a diagnosis of urinary tract infection and test results had been reviewed.  The examiner opined that she could not support any diagnosis of chronic urinary tract infection since there is no evidence of chronic urinary tract infection per laboratory test results.  It is not likely that diagnosed urinary tract infection in 2007 was a result of or continuance of urinary tract infection treated 16 years prior in 1991.  She noted that females are prone by anatomy to periodic urinary tract infection due to shorten urethra.  This can be triggered by multiple conditions including bubble bath, increased sexual activity, hygiene, inadequate hydration , etc. and not be a chronic condition.  Further, the examiner was asked if the urinary tract infection noted by Dr. J.S. in December 2007 was diagnosable or properly diagnosed.  The examiner noted that since she did not examine the Veteran with Dr. J.s. she would not be able to determine if it was a "properly diagnosed condition."

In a December 2012 statement, D.A.S. noted that the Veteran has a consistent and substantial medical record to indicate her problems related to her gynecological and urinary system.  She stated that the Veteran had suffered from all of the above (irregular, heavy menstruation resulting in anemia, dysmenorrhea (painful menses), uterine fibroids, and uterine polyps, and urinary tract infections) during military service.  She stated that the Veteran's conditions not only arose in the military, but they continue to impact her life adversely and continuously.  

In February 2015 the Veteran submitted a VA Gynecological Conditions Disability Benefits Questionnaire (completed and signed in February 2015 by D.A.S., nurse practitioner, VA Lovell Federal Health Center), that diagnose urinary tract infection (first diagnosed in service in 1989).

The Veteran's STRs show that she was diagnosed with a urinary tract infection in August 1991.  The record shows no previous history of a urinary tract infection.  The August 1991 urinary tract infection was treated and apparently resolved because subsequent medical records are silent for any urinary tract infection, such that in her May 1993 periodic service medical examination and the separation examination she reported no urinary problems and her genitourinary system was normal on clinical evaluation.  Thus, the August 1991 urinary tract infection was no more than an acute and transitory event in service that resolved without residual disability.  A diagnosis of an urinary tract infection after service was first noted in a December 2007 private annual physical examination report.  At that time the Veteran complained of dysuria during urination and reported that she had been treated for an urinary tract infection one year prior (more than 15 years after the 1991 diagnosis).  The lengthy interval between service and the initial postservice notation of a urinary tract infection is of itself a factor weighing against a finding of service connection.  Consequently, service connection for a urinary tract infection on the basis that such became manifest in service and persisted, is not warranted.  

Hence, to establish service connection for urinary tract infection, the Veteran must present competent evidence relating such disabilities to her service.  See 38 C.F.R. § 3.303.  Whether there is a nexus between urinary tract infection and service/injuries therein (in the absence of continuity of symptoms), is a medical question, and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The only competent (medical) evidence that directly addressed the matter of a nexus between the claimed urinary tract infection and the Veteran's service is the opinion of the October 2011 VA examiner who explained the nature of urinary tract infections in females (in general), and opined that she could not support any diagnosis of chronic urinary tract infection since there is no evidence of chronic urinary tract infection per the Veteran's laboratory test results; and further that it is not likely that diagnosed urinary tract infection in 2007 was a result of or continuance of urinary tract infection treated 16 years prior in 1991.  The examiner reviewed the Veteran's medical records, obtained a medical history, and offered a rationale for her opinion, citing to factual data, and invoking medical principles.  The Board therefore finds the opinion highly probative evidence in this matter and because there is no competent evidence to the contrary, the Board finds the opinion persuasive.

In further support of her claim, the Veteran submitted a February 2015 VA Gynecological Conditions Disability Benefits Questionnaire that diagnosed urinary tract infection, however, the examiner did not relate it to the Veteran's service.  The only support for the Veteran's claim is her own claim that there is such a relationship.  While she is competent to describe observable symptoms such as having urinary problems, she is not competent to offer an opinion relating a urinary tract infection to an incurrence in service as the issue involves a highly complex medical question regarding the development of insidious genitourinary pathology.  See Jandreau, 492 F, 3d at 1377.

Accordingly, the Board finds the preponderance of the evidence is against a finding that the claimed urinary tract infection is related to her service.  As a preponderance of the evidence is against her claim, the benefit of the doubt doctrine does not apply, and the appeal seeking service connection for urinary tract infection must be denied.

Pelvic infection

The Veteran claims she has pelvic infection related to her active duty service.  Her STRs show that in October 1988 she complained of having a white discharge with itching.  The assessments were trichomonas/Gardnerella/Monilia vaginitis and fire ant bites (on left buttock).  A June 1989 STR shows complaints of vaginal discharge; the assessment was monilial vaginitis.  In August 1990 she had an assessment of yeast vaginitis/trichomonas vaginitis; and in April 1991 she was positive for trichomonas.  In August 1991 she reported itching and burning in the vaginal area for three days; the diagnosis was vaginitis.  In October 1991 and January 1992 she was assessed with bacterial vaginitis.  In a May 1993 periodic Report of Medical Examination, on clinical evaluation, she had a normal pelvic examination.  She reported she had not been treated for a female disorder nor had a change in her menstrual pattern.  The Veteran was seen in February 1994 and reported a lump on the right side of her pelvic area.  The assessment was folliculitis verses lymphnode development.  A March 1994 gynecology clinic note shows she had a routine pap smear with no problems and a pelvis examination within normal limits.  On July 1996 medical examination at separation, the Veteran reported she had not been treated for a female disorder nor had a change in her menstrual pattern.  There was no clinical examination of the pelvic.  It was noted that she was post-delivery in September 1995 without complications.  

Postservice, the evidence shows the Veteran had private annual physical examinations in November 2006, December 2007, April 2009 and May 2010 with Dr. J.S.  The examination reports are silent for a pelvic infection other than urinary tract infection.  On examination in November 2006 there were no lesions of the external genitalia and the vagina was clean with no discharge or lesions.  Her genitourinary system was normal on examination in December 2007, April 2009 and May 2010.

On October 2011 VA gynecological conditions examination, the Veteran did not report having pelvic infection.  The examination report shows she did not have pelvic inflammatory disease or pelvic pain.  

Here, while the Veteran's STR describes various conditions that may have caused infection or inflammation of the vagina, it is not shown that the Veteran has a current diagnosis of a pelvic infection.  The examination report at separation contains no mention of pelvic infection.  On clinical evaluation at separation, her pelvic was normal.  There are no postservice records which show treatment, complaints, or diagnoses related to pelvic infection.  Thus, a pelvic infection has not been shown at any time during the pendency of the instant claim (or for that matter at any time since the Veteran's discharge from active duty service).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement to service-connection to cases where disease or injury in service resulted in a chronic disability.  In the absence of proof of a present disability (pelvic infection), there is no valid claim of service connection; and the claim must be denied.

As the preponderance of the evidence is against the Veteran's claim of service connection for pelvic infection, the benefit-of-the doubt rule does not apply, and the appeal must be denied.


ORDER

The appeal seeking service connection for low back disability is denied.

The appeal seeking service connection for right shoulder disability is denied.

The appeal seeking service connection for urinary tract infection is denied.

The appeal seeking service connection for pelvic infection is denied.


REMAND

The Veteran asserts she was constantly sick due to cervical pain in the uterus that started in basic training, and military doctors suggested birth control pills to stop the pain.  After the birth of her second child (while serving on active duty) she had a tubal ligation and continued to experience extreme pain.  Since separation from service she was diagnosed with fibroid tumors, but believes the fibroids began in service but were misdiagnosed.  The Veteran's representative argues that the veteran had chronic gynecological infections and cramping early in service and was advised to start birth control pills.  Hormones such as estrogen that are contained in certain birth control pills can increase the risk for uterine fibroids.

STRs reveal that in May 1990 the Veteran was seen for a follow-up for abdominal cramps in the lower stomach.  The assessment was "G.E." [gastric emptying] and constipation.  A March 1992 cytology gynecological report was within normal limits.  In July 1994 the Veteran was seen at sick call with complaints of yeast infection, a small bump outside vaginal area, and whitish discharge with no itching or pain.  The diagnosis was bacterial vaginosis, folliculitis.  STRs show the Veteran was prescribed birth control pills.  In a July 1996 Report of Medical Assessment the Veteran reported that she was taking birth control pills.  A July 1996 pap smear revealed atypical squamous cell of undetermined significance.  The Veteran was advised to repeat the pap smear in 3 to 6 months.  On July 1996 medical examination at separation, the Veteran reported she was taking birth control pills.

On August 2009 the Veteran was seen by her private physician for an evaluation of fibroids.  She reported that she always had some cramping with her periods and the pain is worse about 10 days before.  On May 2010 private annual physical examination the assessment, in pertinent part, was leiomyoma [fibroids] of uterus, unspecified.

On October 2011 VA gynecological conditions examination, uterine fibroids were diagnosed.  The examiner opined that "It is NOT likely current report of menstrual cramping was caused by, aggravated by military with the veteran report that symptoms existed prior to entry into military."  The rationale for the opinion is that there were no entries in STR for cramping or GYN issues after 1992 (Veteran remained on active duty until 1996).  She reported cramping with menarche at age 12.  The separation physical in 1996 is void of any mention of a GYN condition.  Medical reports of record begin years after discharge and do not provide evidence of continued menstrual issues for years after discharge.  The Board finds that the opinion and rationale offered are not adequate for deciding this claim.  The opinion does not sufficiently address the issue of whether there is a link between the Veteran's current diagnosis of uterine fibroids and gynecological conditions (e.g. menstrual cramping) reported in service, and consequently the rationale for the opinion is inadequate.  A remand is necessary to afford the Veteran another examination.


Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the record updated complete clinical records of all gynecological treatment and/or evaluations the Veteran has received since her October 2011 VA examination.  She must assist by providing identifying information, and any necessary releases.  

2.  The RO should then arrange for a gynecological examination of the Veteran to determine the likely etiology of her current uterine fibroids.  The examiner must review the Veteran's record in conjunction with the examination.  All indicated tests and studies should be performed.  

The examiner should furnish an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's diagnosed uterine fibroids are related to her military service or are causally related to conditions noted during service to include, bacterial, yeast, trichomonas, Gardnerella, and Monilia vaginitis, or ingesting birth control pills prescribed in service, or cramps in the lower stomach.  

The examiner should explain the rationale for the opinion given.  

3.  The AOJ should then re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


